Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 1 of 8




           EXHIBIT A
           Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 2 of 8



 1                                                                  The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9
10     YESENIA PACHECO, LUIS LEMUS, and                    Case No. C15-1175 RSL
       S.L.P., minor child, by and through her
11     Guardian ad Litem Brian Comfort,                    DECLARATION OF ANNEMARIE H.
                                                           McANALLY
12                                   Plaintiffs,
13                           v.

14     UNITED STATES OF AMERICA,
15                                  Defendant.
16
17          In accordance with the provisions of Title 28, United States Code, Section 1746, I,

18   Annemarie H. McAnally, do hereby make the following declaration, under penalty of perjury,
19
     pertinent to the above-styled and numbered cause of action.
20
            I have been a principal of Huver & Associates, Inc. since 1996. Huver & Associates, Inc.
21
     was a pioneer in the development of the Capital Needs Analysis in 1980 and has actively
22
23   participated in the evaluation and preparation of over four hundred (400) complex, catastrophic

24   cases since that time. I am currently licensed in the state of Washington as a life agent and am
25   appointed with six A+ rated life insurance companies as a broker/producer.
26
27    DECLARATION OF ANNEMARIE H McANALLY                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      C15-1175-RSL -1
28                                                                            SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970




                                       EXHIBIT A - PAGE 001
           Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 3 of 8



 1          Since 1996, I have personally participated in the evaluation and design of over one
 2   hundred fifty (150) catastrophic malpractice cases, developing analysis and recommendations for
 3
     funding of various life care plans to both parties. I have a bachelor’s from Villanova University,
 4
     am a certified structured settlement consultant and have completed the necessary studies for the
 5
 6   Certified Financial Planner (CFP) designation from the CFP Board in Denver, CO. I have

 7   received and reviewed the Life Care Plan for SLP, dated February 4, 2019, prepared by Rebecca

 8   Bellerive, RN, CDMS, CCM, CLCP. I have been asked to evaluate the cost of Option 3 of this
 9
     life care plan utilizing a Reversionary Inter Vivos Medical Trust.
10
                                                Cost of Care
11
            To begin this analysis, the life care plan (LCP) is reviewed thoroughly and the medical
12
13   care needs are extracted onto a one-page summary spreadsheet called the Cost of Care. The cost

14   of care illustrates the costs of the medical services in today’s dollars and is broken down by unit
15   cost, frequency and duration. The unit costs were averaged where presented as ranges in the
16
     LCP. The columns represent the annual costs on a year-by-year basis; even if the column header
17
     shows multiple years grouped together. As an example, the visit to the neurologist at a cost
18
     average of $300 per visit for two times per year are in each of the columns ages 8, 9, 10, 11 and
19
20   12, yet they are grouped together since they continue to occur at the same frequency. The grand

21   total annual expenses are listed at the bottom of the cost of care and represent the annual costs
22   on a year by year basis multiplied by the number of years in the column.
23
            Since the cost of care is based on today’s dollars cost of services, it is necessary to project
24
     these costs in the future, with proper inflators by category of service, to estimate the future costs
25
26
27    DECLARATION OF ANNEMARIE H McANALLY                                         UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
      C15-1175-RSL -2
28                                                                                 SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970




                                        EXHIBIT A - PAGE 002
           Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 4 of 8



 1   over the life expectancy of SLP. These future expenses are detailed in the corresponding
 2   spreadsheet called the Capital Needs Analysis.
 3
                                          Capital Needs Analysis
 4
            The Capital Needs Analysis is broken down into two parts; a left side analysis and a right
 5
 6   side analysis. One the left, (Use of Funds) the report shows two categories of expenses, each

 7   inflating at different rates according to historical governmental statistics (CPI, Medical

 8   component as detailed by the U.S Bureau of Labor & Statistics). The two categories in this LCP
 9
     are medical care and support care. The columns under each category represent the annual cost
10
     of care (from the life care plan) by subtotal and then in grand total, increasing each year at their
11
     respective medical inflators. The right side of the spreadsheet (Source of Funds) shows the
12
13   amount of money needed to meet the medical care needs projected in the LCP on a year by year

14   basis. The Trust Corpus column shows the initial up-front cash required to seed (open or deposit
15   into) the trust. This column also displays the projected level of available funds in the trust year
16
     by year assuming 100% utilization of the items projected in the LCP. The Lifetime Annuity Feed
17
     column shows the calculated annuity payment required paying into the trust fund annually, for
18
     the life of the SLP, and the Interest Income column shows the assumed yield on the deposited
19
20   funds, and the total income generated by that yield each year.

21          The total cost to fund the LCP (dated February 4, 2019, authored by Rebecca Bellerive,
22   RN, Option 3) through a Reversionary Medical Trust, owned by the United States of America
23
     for the sole benefit of SLP is $2,418,092.00. This total cost represents a seed (cash deposit) of
24
     $1,000,000.00 to fund the trust, and the annuity premium to feed the trust in the amount of
25
26   $1,418,092.00.

27    DECLARATION OF ANNEMARIE H McANALLY                                       UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      C15-1175-RSL -3
28                                                                               SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970




                                        EXHIBIT A - PAGE 003
             Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 5 of 8



 1   This split funding approach, using a combination of a lifetime tax-free annuity to feed the trust
 2   on a periodic basis (monthly), plus a substantial cash deposit provides stability, longevity, and
 3
     liquidity for unseen medical expenses along with professional money management to the
 4
     beneficiary (SLP) for her future medical needs. Moreover, the annuity provides additional
 5
 6   benefits not found in other trusts which include:

 7
     •       Tax-free source of income and replenishment to the trust which can be accrued if not
 8
     needed in any given year.
 9
10   •       A transfer of mortality and life expectancy risk since the annuity will continue to pay into

11   the trust for as long as SLP shall live regardless of today’s projections.
12
     •       Providing the trust with a steady stream of income which allows the Trustee (Bank) the
13
14   opportunity to properly plan for investment purposes.

15
             This analysis is also supported with the recommendation to appoint one of two dozen
16
     Trustee Banks across the nation who already have specific experience managing these Medical
17
     Trusts as well as a professional third party claims administrator; both with experience of over
18
19   forty (40) years managing Reversionary Inter Vivos Medical Trusts on behalf of over seven

20   hundred (700) individual beneficiaries and their families around the United States of America
21   with circumstances similar to SLP.
22
23
24
25
26
27       DECLARATION OF ANNEMARIE H McANALLY                                       UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
         C15-1175-RSL -4
28                                                                                  SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970




                                        EXHIBIT A - PAGE 004
           Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 6 of 8



 1   I declare under penalty of perjury the foregoing is true and correct to the best of my knowledge.
 2
 3
 4   EXECUTED this 9th day of September, 2020.
 5
     s/Annemarie H. McAnally
 6
 7   ANNEMARIE H. MCANALLY
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    DECLARATION OF ANNEMARIE H McANALLY                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      C15-1175-RSL -5
28                                                                             SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970




                                       EXHIBIT A - PAGE 005
Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 7 of 8




                     EXHIBIT A - PAGE 006
Case 2:15-cv-01175-RSL Document 196-1 Filed 09/09/20 Page 8 of 8




                     EXHIBIT A - PAGE 007
